Case 16-11767-CMA   Doc 2083   Filed 05/01/19   Ent. 05/01/19 16:35:33   Pg. 1 of 26
Case 16-11767-CMA   Doc 2083   Filed 05/01/19   Ent. 05/01/19 16:35:33   Pg. 2 of 26
Case 16-11767-CMA   Doc 2083   Filed 05/01/19   Ent. 05/01/19 16:35:33   Pg. 3 of 26
              EXHIBIT A




Case 16-11767-CMA   Doc 2083   Filed 05/01/19   Ent. 05/01/19 16:35:33   Pg. 4 of 26
Case 16-11767-CMA   Doc 2083   Filed 05/01/19   Ent. 05/01/19 16:35:33   Pg. 5 of 26
Case 16-11767-CMA   Doc 2083   Filed 05/01/19   Ent. 05/01/19 16:35:33   Pg. 6 of 26
Case 16-11767-CMA   Doc 2083   Filed 05/01/19   Ent. 05/01/19 16:35:33   Pg. 7 of 26
Case 16-11767-CMA   Doc 2083   Filed 05/01/19   Ent. 05/01/19 16:35:33   Pg. 8 of 26
              EXHIBIT B




Case 16-11767-CMA   Doc 2083   Filed 05/01/19   Ent. 05/01/19 16:35:33   Pg. 9 of 26
Case 16-11767-CMA   Doc 2083   Filed 05/01/19   Ent. 05/01/19 16:35:33   Pg. 10 of 26
Case 16-11767-CMA   Doc 2083   Filed 05/01/19   Ent. 05/01/19 16:35:33   Pg. 11 of 26
Case 16-11767-CMA   Doc 2083   Filed 05/01/19   Ent. 05/01/19 16:35:33   Pg. 12 of 26
Case 16-11767-CMA   Doc 2083   Filed 05/01/19   Ent. 05/01/19 16:35:33   Pg. 13 of 26
Case 16-11767-CMA   Doc 2083   Filed 05/01/19   Ent. 05/01/19 16:35:33   Pg. 14 of 26
Case 16-11767-CMA   Doc 2083   Filed 05/01/19   Ent. 05/01/19 16:35:33   Pg. 15 of 26
Case 16-11767-CMA   Doc 2083   Filed 05/01/19   Ent. 05/01/19 16:35:33   Pg. 16 of 26
Case 16-11767-CMA   Doc 2083   Filed 05/01/19   Ent. 05/01/19 16:35:33   Pg. 17 of 26
Case 16-11767-CMA   Doc 2083   Filed 05/01/19   Ent. 05/01/19 16:35:33   Pg. 18 of 26
              EXHIBIT C




Case 16-11767-CMA   Doc 2083   Filed 05/01/19   Ent. 05/01/19 16:35:33   Pg. 19 of 26
 -----Original Message-----
 From: Mark Calvert
 Sent: Wednesday, February 7, 2018 10:57 AM
 To: Bill Atalla <atallamcs@aol.com>
 Subject: RE: Our conversation

 Bill,

 I am aware of your text directly to Edgar....
 I am also disappointed in your text and the email below...
 Why, though we had already covered my concerns on the phone just an hour ago......

 We need to stay calm and professional and do our jobs.
 My comment to you was that I just wished we (both you and me) had thought this through better.
 Yes, I approved you going in to take pictures and to see if Frank might make an offer on assets to start a new
 business.
 That sounded good to me and to run down any open options to maximize the value of the assets...

 In our call this morning you said you took nothing...
 But that was not true... you took a number of things.... late at night and not during normal business hours...
 My only wish is that we would have let you in during normal business hours... to collect your belongings...
 Just like we did with other employees, escorted in and out...
 Not a problem just wish we had thought about this a little more....
 So.. relax... --- You are an old bull... right?

 It is ok that you voice your opinions...




Case 16-11767-CMA              Doc 2083         Filed 05/01/19         Ent. 05/01/19 16:35:33              Pg. 20 of 26
 But just relax... focus on the big picture you are a CEO...
 Do not get in the trenches, enough is enough... and I am sorry you are "Majorly Disappointed"

 And no... I do have complete confidence with Edgar.
 He is a very professional and loyal employee and he is a straight shooter...
 He tells me both the good and bad.... and yes I understand you and he have had differences...

 This I appreciate your comments, but I have a job and I am doing it....
 And I appreciate you and the hard work you have done to make thing happen.
 Just wish one of them would have come through....

 Thanks you.
 Once this is all done,
 I am looking forward to that glass of wine we discussed.

 Mark


 Mark Calvert
 CPA, CIRA, CTP, CFE, PI

 1501 4th Avenue Suite 2840
 Seattle Washington 98101
 Cell: 206.909.3636
 Mark@Cascadecapitalgroup.com


 -----Original Message-----
 From: Bill Atalla [mailto:atallamcs@aol.com]
 Sent: Wednesday, February 7, 2018 10:02 AM
 To: Mark Calvert <mark@cascadecapitalgroup.com>
 Subject: Our conversation

 Mark

 I am disappointed with our conversation.

 I would think you would stand up for me rather than listen to someone else.

 These sales samples I had made for me and were what resulted in SALES.

 I was proud to have a restrike from our archives, which proved my idea would be a new revenue opportunity for
 Medallic.

 The bullet was used for modeling new packaging ideas such as the revolver cylinder, which also brought in new
 revenues.

 Both landmark items for me and both new sales opportunities.

 I think I have  tried too hard to make a corrupt organization into something else.

 The real issue is Edgar stole from me. And to quote Edgar—if someone (me) is trying to burn him, “I will burn this
 place down”.  And this is where you place your trust? 

 Good luck with that.

 Majorly disappointed.



Case 16-11767-CMA              Doc 2083        Filed 05/01/19          Ent. 05/01/19 16:35:33          Pg. 21 of 26
 Bill Atalla




Case 16-11767-CMA   Doc 2083   Filed 05/01/19   Ent. 05/01/19 16:35:33   Pg. 22 of 26
              EXHIBIT D




Case 16-11767-CMA   Doc 2083   Filed 05/01/19   Ent. 05/01/19 16:35:33   Pg. 23 of 26
 From: Bill Atalla [mailto:atallamcs@aol.com]
 Sent: Sunday, February 11, 2018 2:28 PM
 To: Mark Calvert <mark@cascadecapitalgroup.com>
 Subject: Re: Wrapping up

 Just let me know what you need.
 As for what I picked up—it was per your direction, only what is in your office. That is exactly
 what I did; my books, old paperwork and medals. Not sure of why we are still having this
 discussion. None of it has value so if you want it all back, just say so. FYI the Titanic Replica
 is $8.00 and the sample bullet is $17. All in my office and not worth all this discussion. Feel
 like some, off the street wage earner with all this about my office. I think the problem is “I
 trust you to go into the building” just as long as someone else is there. Really? The CEO of a
 company? I have such a bad taste about all this, I’m going to toss all of it in the trash. I moved
 all the way here and worked my butt off only to be questioned by the foxes watching the hen
 house. This is pathetic and degrading. If you think there is some legal issue please advise as I
 welcome a discussion about this and other greater matters.
 BTW. I have expenses, salary, termination fees and other monies owed. Do you want me to
 submit to you or Jody.
 Bill

 > On Feb 11, 2018, at 1:45 PM, Mark Calvert <mark@cascadecapitalgroup.com> wrote:
 >
 > Bill
 > Appreciate the comments
 > I think you summarized it very well...
 > That is exactly how I felt about my job...
 > Give as many shots as I am taking...
 > Might need you to give me an affidavit of your thought...
 >
 > In court on Friday the follow happened
 > 1) Paula made a number of statements on my performance and use of my accounting firm
 > 2) A storage customer stated to the court she knows her inventory was there when I took
 over...
 > 3) Then Ross re-instated Medallic LP and states that he owns the equipment we are trying to
 sale
 > 4) The judge is concerned about the ownership of the dies... more specifically the copy write
 of the designs in the dies
 > 5) We have a hearing on the ownership of the dies now...
 >
 > So... I have a ton of issues... and need a little help...
 > One of the issues I need to address is the night you picked up your stuff...
 > We will need to get this done right... not to mention address the Paul and Jeff issues...
 > So... I will get to this next week...
 > I will be in touch...
 > Mark
 >
 >
 > Mark Calvert
 > CPA, CIRA, CTP, CFE, PI
 >



Case 16-11767-CMA        Doc 2083      Filed 05/01/19     Ent. 05/01/19 16:35:33       Pg. 24 of 26
 > 1501 4th Avenue Suite 2840
 > Seattle Washington 98101
 > Cell: 206.909.3636
 > Mark@Cascadecapitalgroup.com
 >
 >
 > -----Original Message-----
 > From: Bill Atallamcs [mailto:atallamcs@aol.com]
 > Sent: Saturday, February 10, 2018 12:10 PM
 > To: Mark Calvert <mark@cascadecapitalgroup.com>
 > Cc: michael.gearin@klgates.com
 > Subject: Wrapping up
 >
 > Hi Mark,
 >
 > I have finally come to the realization, (after continuing my daily efforts, including
 weekends, until now), that 'saving the Mint' for the benefit of the employees, their families and
 the estate/creditors is just not going to happen.
 >
 > I know you and I have tried to find the right investors so we could maximize the return for
 the creditors. You were always diligent about putting them first in the equation without
 ignoring the interests of the employees. Thank you for extending the time for us to try and
 make something happen. You cannot be faulted for you continued efforts. You went way
 beyond what most would do in your position. And I appreciate that because you intentions
 were always clear; find the best solution.
 >
 > As you and I know, it has not been easy with the stigma of the bankruptcy and the weight of
 the creditors, to rebuild a company while trying to counteract a less than favorable reputation.
 Not exactly an easy task but without a doubt all channels and opportunities were explored.
 We did our best and I hope others will appreciate that, namely the employees and the
 creditors.
 >
 > I will say that one of the biggest reasons for investors turning away was the weight of the
 oversized building and its monthly lease/tax costs. The second most shared reason was the
 'Ross Hansen' shadow, what was done to the creditors and the reputation in the small world of
 Mints and Bullion traders. The third obstacle for investors was the inaccurate reporting of
 events on the www.aboutag.com website.
 >
 > Daunting were the exact words of several of the investors. So regardless of what some may
 think, they all saw the value in the growing business, but just could not get over the past cloud
 around the operation.
 >
 > I know it has been a thankless effort by the way you were/are pulled left and right, but
 coming from my world, Silicon Valley, I can say that you have done an outstanding job trying
 to navigate a difficult situation. I believe that at a minimum, if the creditors had given you
 more support, things might have been different.
 >
 > Thanks Mark from all the employees and me.
 >
 > Regards,



Case 16-11767-CMA        Doc 2083      Filed 05/01/19     Ent. 05/01/19 16:35:33      Pg. 25 of 26
 >
 > Bill Atalla
 >
 >
 >
 >
 >
 >
 >
 >
 >
 >
 >
 >
 >
 >
 >
 >
 >




Case 16-11767-CMA   Doc 2083   Filed 05/01/19   Ent. 05/01/19 16:35:33   Pg. 26 of 26
